Citation Nr: 0607561	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-26 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for polyarthralgias, with a 
history of fatigue and carpal tunnel syndrome, including as 
due to undiagnosed illness.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to July 
2002.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The veteran initially appealed several other claims, as well, 
which the RO discussed in the August 2003 statement of the 
case (SOC).  In her September 2003 substantive appeal (VA 
Form 9 with attachment), however, the veteran did not address 
issues relating to her purported entitlement to service 
connection for 
post-traumatic stress disorder (PTSD) or tension headaches.  
So the RO, in turn, considered her initial appeal of those 
issues withdrawn.  And the RO subsequently granted service 
connection for the other, remaining, disabilities that were 
addressed in the SOC and VA Form 9 with attachment.  The 
veteran has not since disagreed with either the ratings or 
effective dates assigned for those disabilities.  Therefore, 
she does not have an appeal pending concerning those 
additional issues.  See, e.g., Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (the veteran must separately appeal 
downstream issues).  So the only remaining claim on appeal is 
as indicated.

It further deserves mentioning that, at her request, the 
veteran was scheduled for a personal hearing at the Board in 
October 2005.  She subsequently requested that the hearing be 
rescheduled, as she was then out of the country.  
Accordingly, her hearing was rescheduled for February 2006.  
But she did not appear for the rescheduled hearing.  She has 
not since contacted the Board to request another hearing or 
to provide good cause why the hearing again should be 
rescheduled.  See 38 C.F.R. § 20.702(d) (2005).

Since, however, the claim at issue must be further developed 
before being decided, the case is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
her part.


REMAND

The record shows the RO considered the issue of service 
connection for the claimed disability under various legal 
theories - including the provisions of 38 U.S.C.A. § 1117 
(West 2002) and 38 C.F.R. § 3.317 (2005).  This law and 
implementing regulation provides for VA disability 
compensation for certain disabilities occurring in Persian 
Gulf War veterans.  A threshold criterion for entitlement to 
such compensation is service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The veteran has 
indicated she was deployed to Kuwait during the pertinent 
time frame.

A review of the veteran's service medical records (SMRs) 
reflects several references in 2000 and 2001 to pertinent 
complaints since her return from her December 1999 to March 
2000 deployment in Kuwait.  In light of the notations in the 
SMRs, which were made solely in conjunction with medical 
treatment, the Board believes that VA's duty to assist 
requires that additional effort be made to verify the 
veteran's claimed service in Southwest Asia.  The Board also 
notes that the RO wrote the veteran in August 2004 advising 
her of additional evidence that was needed from her, in 
particular, evidence regarding her service in Southwest Asia, 
and she was requested to send any evidence that she had to 
support her claim.  But she did not respond to that request.  
Nevertheless, in light of the required remand, regardless, 
she should again be advised to submit any evidence in this 
regard that she has in her possession.

Further, the RO noted in the May 2005 supplemental SOC (SSOC) 
that the veteran's DD Form 214 does not show service in 
Southwest Asia.  The Form 214 that is of record, however, is 
incomplete, in that the remarks section concludes with "(SEE 
CONTINUATION SHEET)," and no such sheet is of record.  
Information on that sheet could possibly verify the claimed 
Southwest Asia service.  That said, a report from the 
National Personnel Records Center (NPRC) states "[t]here is 
no evidence in the veterans [sic] file to substantiate any 
service in [Southwest Asia]."  Because of these patent 
discrepancies, her complete DD Form 214 should be obtained 
and an additional request for official verification made.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Contact the veteran and request that 
she provide any evidence that she has 
concerning her service in Southwest Asia, 
for example, copies of official orders, 
in addition to any other evidence she has 
pertaining to her claim.  

2.  Again, through appropriate sources, 
attempt to verify the veteran's claimed 
temporary duty in Southwest Asia, 
particularly during the December 1999 to 
March 2000 time frame.  

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained, including under the provisions 
of 38 U.S.C.A. § 1117 & 38 C.F.R. 
§ 3.317.  If the claim is not granted to 
her satisfaction, send her an SSOC and 
give her time to respond to it.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

